DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, none of the prior art of record teaches, suggests or renders, either alone or in combination, a semiconductor device, comprising: a metallic wire bondable layer arranged on and electrically coupled to the metallic diffusion barrier layer, wherein the metallic diffusion barrier layer comprises: a first portion having a first surface and a second surface opposing the first surface, the first surface having a curved surface at a periphery, the first portion extending in a transverse plane and having a width; and a second portion protruding from the second surface intermediate the width of the first portion. Claims 2-13 and 15 are allowed because of their dependency to the allowed base claims 1 and 14 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818